      Case 1:19-cv-03111-LAK-OTW Document 33 Filed 06/03/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------X
                                                                :
ATARI INTERACTIVE, INC.,                                        : Civil Action No. 1:19-cv-03111
                                                                :
                                    Plaintiff,                  : DECLARATION OF MELISSA
                                                                : JUNGBAUER
                           vs.                                  :
                                                                :
TARGET CORPORATION,                                             :
                                                                :
                                    Defendant.                  :
                                                                :
----------------------------------------------------------------X

       I, Melissa Jungbauer, being of lawful age, state the following facts based on my own

personal knowledge and belief:

       1.      I am a Lead Paralegal at Target Corporation (“Target”). I have worked for Target

in one capacity or another for 10 years.

       2.      Target is a Minnesota corporation with its principal place of business in

Minneapolis, Minnesota.

       3.      Target operates approximately 1,850 retail stores nationwide, with store locations

in each of the fifty United States.

       4.      I understand that this lawsuit concerns a claim by Atari Interactive, Inc. that a

game made available to Target guests in a small number of Target’s retail stores (the “Accused

Game”) infringes certain of Atari’s intellectual property rights.

       5.      My job duties at Target include investigating facts related to lawsuits filed against

the company. I have learned that Thomas Schneider, a Lead Designer in the Space Planning &

Design Department, had responsibility for the Accused Game while he was employed at Target’s

corporate headquarters in Minneapolis, Minnesota. Mr. Schneider retired from Target

Corporation at the end of April and he lives in St. Croix Falls, Wisconsin. Lisa Drew, a Project

Manager on Target’s Construction team in Minneapolis, Minnesota, took over relevant

responsibilities from Mr. Schneider.
      Case 1:19-cv-03111-LAK-OTW Document 33 Filed 06/03/19 Page 2 of 2




       I declare under penalty of perjury that the foregoing is true and correct.

Executed on June 3, 2019 in Minneapolis
